OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2010 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR AMENDMENT NO. 1 CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31, 2009 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Semi-Annual Report February 28, 2010 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Equity Income Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 225-8778 WWW.CALTRUST.COM EMAIL US AT INFO@CALTRUST.COM This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of California Investment Trust Fund Group which contains information about the management fee and other costs. Investments in shares of the funds of California Investment Trust Fund Group are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. About Your Fund’s Expenses (Unaudited) February 28, 2010 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value September 1, 2009 Ending Account Value February 28, 2010 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% California Insured Intermediate Fund Direct Shares Based on Actual Fund Return 0.68% Based on Hypothetical 5% Return before expenses 0.68% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% 1 About Your Fund’s Expenses (Unaudited) February 28, 2010 ­– (Continued) Beginning Account Value September 1, 2009 Ending Account Value February 28, 2010 Expenses Paid During Period* Net Annual Expense Ratio S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Equity Income Fund Direct Shares Based on Actual Fund Return 0.97% Based on Hypothetical 5% Return before expenses 0.97% K Shares Based on Actual Fund Return 1.47% Based on Hypothetical 5% Return before expenses 1.47% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% * Expenses are equal to the Fund’s annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 2 Top Holdings and Sector Breakdowns (Unaudited) February 28, 2010 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 3.9% 2 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 3.8% 3 CALIFORNIA, STATE OF General Obligation Bonds; 2005 3.6% 4 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.2% 5 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.1% 6 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.0% 7 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.0% 8 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 2.9% 9 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 2.8% 10 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A 2.8% California Insured Intermediate Fund Security Description Market Value Percentage of Total Investment 1 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Bonds; Series 2001A 5.5% 2 MONTEREY, COUNTY OF Certificates of Participation 4.7% 3 EASTERN MUNICIPAL WATER DISTRICT Certificates of Participation; Series A 4.3% 4 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds 4.2% 5 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A 4.1% 6 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A 4.1% 7 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 4.1% 8 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A 4.0% 9 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT General Obligation Bonds; 2002 Series A 4.0% 10 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Refunding Bonds; Series B 4.0% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project 6.2% 2 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Transmission Project Revenue Bonds; 1991 Subordinate Refunding Series 5.8% 3 SAN DIEGO COUNTY & SCHOOL DISTRICT Tax and Revenue Anticipation Notes 5.2% 4 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2000 Subordinate Lien Variable Rate Revenue Bonds; Series C 4.9% 5 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Linden Wind Energy Project Revenue Notes; 2009 Series A 4.2% 6 SISKIYOU COUNTY, CA 2009 Tax and Revenue Anticipation Notes 4.1% 7 STATE OF CALIFORNIA 2009 Revenue Anticipated Notes; Subseries A-1 4.1% 8 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Refunding Revenue Bonds; Stanford Hospital and Clinics, 2008 Series A-1 4.1% 9 CITY OF SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C 4.1% 10 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A 4.1% 3 Top Holdings and Sector Breakdowns (Continued) February 28, 2010 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bond 5/15/2039 16.6% 2 United States Treasury Note 11/15/2018 13.2% 3 United States Treasury Bond 5/15/2016 13.2% 4 United States Treasury Bond 8/15/2039 10.1% 5 Government National Mortgage Association I 4/15/2036 8.8% 6 Government National Mortgage Association 3/15/2038 8.4% 7 United States Treasury Bond 5/15/2038 8.0% 8 United States Treasury Note 10/31/2013 5.5% 9 Government National Mortgage Association 6/15/2038 4.9% 10 Citigroup Funding 10/22/2012 3.5% Short-Term U.S. Government Bond und Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 12/15/2011 8.4% 2 United States Treasury Note 6/15/2012 6.7% 3 United States Treasury Note 11/15/2012 6.5% 4 United States Treasury Note 1/15/2012 5.2% 5 United States Treasury Note 7/15/2012 4.7% 6 Citigroup Funding 10/22/2012 4.7% 7 United States Treasury Note 9/15/2012 4.7% 8 United States Treasury Note 10/15/2012 4.7% 9 United States Treasury Note 1/15/2013 4.7% 10 United States Treasury Note 12/15/2012 4.6% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bills 4/22/2010 27.5% 2 United States Treasury Bills 3/25/2010 19.9% 3 United States Treasury Bills 3/18/2010 19.9% 4 Straight A-Funding 4/26/2010 16.3% 5 United States Treasury Bills 5/27/2010 9.6% 6 United States Treasury Bills 5/20/2010 6.8% 4 Top Holdings and Sector Breakdowns (Continued) February 28, 2010 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Exxon Mobil Corp 3.2% 2 Microsoft Corp 2.3% 3 Procter & Gamble Co 2.0% 4 Apple Inc. 1.9% 5 Johnson & Johnson 1.9% 6 General Electric Co 1.8% 7 Intl Bus Machines 1.8% 8 JPMorgan Chase & Co 1.7% 9 AT&T Inc 1.6% 10 Chevron Corp 1.5% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Newfield Exploration Co 0.8% 2 Vertex Pharmaceuticals Inc 0.8% 3 Ross Stores Inc 0.7% 4 Cree Inc 0.7% 5 Cerner Corp 0.7% 6 Lubrizol Corp 0.6% 7 Joy Global Inc 0.6% 8 Edwards Lifesciences Corp 0.6% 9 Henry Schein Inc 0.6% 10 Dollar Tree Inc. 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States Treasury Bill 04/15/2010 0.8% 2 Green Mountain Coffee 0.7% 3 Skyworks Solutions 0.7% 4 Mednax Inc. 0.6% 5 Senior Housing Ppty REIT 0.6% 6 Gardner Denver Inc 0.6% 7 Varian Semiconductor 0.6% 8 Oil States Intl Inc 0.6% 9 St Mary Land & Explo 0.5% 10 Regal-Beloit Corp 0.5% 5 Top Holdings and Sector Breakdowns (Continued) February 28, 2010 Equity Income Fund Security Market Value Percentage of Total Investment 1 Chipotle Mexican 6.2% 2 Caterpillar Inc 4.9% 3 Coca-Cola Co/The 3.8% 4 Baxter International 3.6% 5 Healthsouth Corp. 3.4% 6 Starbucks Corp 2.9% 7 Ford Motor Co 2.8% 8 AT&T Inc 2.6% 9 Microsoft Corp 2.6% 10 Exxon Mobil Corp 2.5% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 BP PLC ADR 5.6% 2 HSBC Holdings PLC ADR 5.2% 3 Nestle SA ADR 5.1% 4 Novartis AG ADR 4.9% 5 Vodafone Group PLC ADR 4.2% 6 Banco Santander SA ADR 4.0% 7 Total SA ADR 3.8% 8 GlaxoSmithKline PLC ADR 3.7% 9 Telefonica SA ADR 3.6% 10 Roche Holding AG ADR 3.3% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc. 15.1% 2 Microsoft Corp 5.2% 3 Google Inc 4.6% 4 Qualcomm Inc 4.3% 5 Oracle Corp 3.1% 6 Cisco Systems Inc 3.0% 7 Teva Pharma ADR 2.5% 8 Gilead Sciences Inc 2.5% 9 Research In Motion 2.4% 10 Intel Corp 2.4% 6 California Tax-Free Income Fund Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (97.84%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 3/1/2028 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 CUCAMONGA COUNTY WATER DISTRICT Water Facilities and Refinancing, 2001 % 9/1/2016 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 1996 Series A % 8/1/2016 Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY TRANSPORTATION COMMISSION Sales Tax Revenue Refunding Bonds, 1991; Series B % 7/1/2010 LOS ANGELES UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1997 Series A % 7/1/2014 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 OCEANSIDE UNIFIED SCHOOL DISTRICT Election 2000; Series B % 8/1/2029 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation; % 4/1/2037 General Obligation Bonds; Series 2000 % 8/1/2022 See accompanying notes to financial statements. 7 California Tax-Free Income Fund Portfolio of Investments (Unaudited) - (continued) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A $ % 11/15/2012 $ Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARGARITA-DANA POINT AUTHORITY Improvement District; 1994 Series A % 8/1/2010 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT Installment Sale Revenue Bonds; Series 1992 % 8/1/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $104,227,939) VARIABLE RATE DEMAND NOTES* (0.97%) IRVINE, CITY OF Improvement Bond Act 1915 Assesment Dist No 97-16 % 3/1/2010 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series B-2 % 3/1/2010 Series B-3 % 3/1/2010 Total Variable Rate Demand Notes (Cost $1,045,000) Total Investments (Cost $105,272,939) (a) (98.81%) Other Net Assets (1.19%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $105,115,268. At February 28, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 8 California Insured Intermediate Fund Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (95.70%) ANAHEIM PUBLIC FINANCIAL AUTHORITY Convention Center Project; Series A $ % 8/1/2013 $ BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes % 8/1/2017 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY University of San Francisco Revenue Bonds; Series 1996 % 10/1/2010 CALIFORNIA STATE PUBLIC WORKS BOARD CA State Prison Lassen County; 2001 Series A % 6/1/2011 Lease Revenue Refunding Bonds; 2001 Series A % 6/1/2012 University of California Research Project % 11/1/2014 CASTAIC LAKE WATER AGENCY Water System Improvement Projects; Series 2001A % 8/1/2012 CHAFFEY UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Series C % 5/1/2012 EASTERN MUNICIPAL WATER DISTRICT Certificates of Participation; Series A % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 % 8/1/2012 FRESNO, CITY OF Water System Revenue Refunding; Series A % 6/1/2011 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES DEPARTMENT OF WATER AND POWER Power Project Revenue Bond; 2001 Series A % 7/1/2014 MONTEREY, COUNTY OF Certificates of Participation % 8/1/2014 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds % 8/1/2014 General Obligation Bonds; 2002 Series A % 8/1/2012 OAKLAND JOINT POWERS FINANCING AUTHORITY Convention Centers; Series 2001 % 10/1/2012 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A % 7/1/2015 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A % 10/1/2015 Water Revenue Bonds; Series 2001A % 11/1/2015 Water Revenue Refunding Bonds; Series B % 11/1/2013 SANTA CLARA COUNTY FINANCING AUTHORITY Water Revenue Refunding Bonds; Series B % 5/15/2010 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 WALNUT, CITY OF Public Financing Authority Tax Allocation % 9/1/2013 Total Long-Term Securities (Cost $12,704,678) VARIABLE RATE DEMAND NOTES* (2.90%) IRVINE, CITY OF Improvement Bond Act 91-13 % 3/1/2010 Total Variable Rate Demand Notes (Cost $400,000) Total Investments (Cost $13,104,678) (a) (98.60%) Other Net Assets (1.40%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $13,104,523. At February 28, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 9 California Tax Free Money Market Fund Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) TAX AND REVENUE ANTICIPATION NOTES (20.02%) RIVERSIDE COUNTY OF CA 2009 Teeter Obligation Notes; Series C $ % 10/15/2010 $ SAN DIEGO COUNTY & SCHOOL DISTRICT Tax and Revenue Anticipation Notes % 6/30/2010 SISKIYOU COUNTY, CA 2009 Tax and Revenue Anticipation Notes % 6/30/2010 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Linden Wind Energy Project Revenue Notes; 2009 Series A % 10/1/2010 STATE OF CALIFORNIA 2009 Revenue Anticipated Notes; Subseries A-1 % 5/25/2010 Total Tax & Revenue Anticipation Notes (Cost $9,554,103) VARIABLE RATE DEMAND NOTES* (81.66%) ABAG FINANCIAL AUTHORITY FOR NON-PROFIT CORPS Revenue Bonds % 3/4/2010 ANAHEIM UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 3/4/2010 BAY AREA TOLL AUTHORITY Variable Rate Demand Bonds % 3/4/2010 CALIFORNIA DEPARTMENT OF WATER RESOURCES Power Supply Revenue Bonds; Series B-2 % 3/1/2010 Power Supply Revenue Bonds; Series B-5 % 3/1/2010 Power Supply Revenue Bonds; Series F-1 % 3/1/2010 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Refunding Revenue Bonds; Stanford Hospital and Clinics, 2008 Series A-1 % 6/16/2010 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK % 3/1/2010 Refunding Revenue Bonds; Pacific Gas and Electric Company, 2009 Series B CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Cathedral High School Project % 3/3/2010 Revenue Refunding Bonds - Series 2007A % 3/3/2010 CALIFORNIA, STATE OF Series B; Subseries B-1 % 3/3/2010 Kindergarten; Series A-5 % 3/1/2010 CITY OF SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 3/3/2010 IRVINE, CITY OF Limited Obligation Assesment District No 93-14 % 3/1/2010 IRVINE RANCH WATER DISTRICT General Obligation; Consolidated Series 1993 % 3/1/2010 LOS ANGELES COUNTY HOUSING AUTHORITY Rowland Heights Preservation; Series A % 3/3/2010 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2005 Authorization; Series B-1 % 3/4/2010 Water Revenue Bonds, 2000 Authorization; Series B-3 % 3/1/2010 Water Revenue Refunding Bonds; 2001 Series C-2 % 3/1/2010 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 3/3/2010 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 3/3/2010 PARAMOUNT UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 3/4/2010 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2000 Subordinate Lien Variable Rate Revenue Bonds; Series C % 3/3/2010 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 3/1/2010 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series B % 3/1/2010 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series C % 3/1/2010 SANTA ANA HOUSING AUTHORITY Harbor Pointe Apartments; 1995 Series A % 3/4/2010 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project % 3/3/2010 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds; 2008 Subordinate Refunding Series B % 3/3/2010 Transmission Project Revenue Bonds; 1991 Subordinate Refunding Series % 3/3/2010 See accompanying notes to financial statements. 10 California Tax-Free Money Market Fund Portfolio of Investments (Unaudited) - (continued) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) TRACY, CITY OF Sycamore: 7/03 $ % 3/4/2010 $ TUSTIN, CITY OF Improvement Bond Act 95-2 % 3/1/2010 Total Variable Rate Demand Notes (Cost $38,975,000) Total Investments (Cost $48,529,103) (a) (101.68%) Other Net Assets (-1.68%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $48,529,103. * Stated maturity reflects next reset date. U.S. Government Securities Fund Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (3.51%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,003,488) Government National Mortgage Association (28.87%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 10/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $7,813,998) United States Treasury Bonds (47.48%) % 5/15/2016 % 5/15/2038 % 5/15/2039 % 8/15/2039 Total United States Treasury Bonds (Cost $14,450,199) United States Treasury Notes (19.25%) % 2/28/2013 % 10/31/2013 % 11/15/2018 Total United States Treasury Notes (Cost $5,642,626) Total Investments (Cost $28,910,311) (a) (99.11%) Other Net Assets (0.89%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $28,910,311. At February 28, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) See accompanying notes to financial statements. 11 Short-Term U.S. Government Bond Fund Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (4.67%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,003,488) Government National Mortgage Association (2.16%) % 6/20/2034 % 11/20/2034 Total Government National Mortgage Association (Cost $460,337) United States Treasury Notes (92.64%) % 1/31/2011 % 2/15/2011 % 4/30/2011 % 5/31/2011 % 6/30/2011 % 8/15/2011 % 8/31/2011 % 9/30/2011 % 10/31/2011 % 11/15/2011 % 11/30/2011 % 12/15/2011 % 1/15/2012 % 2/15/2012 % 3/15/2012 % 4/15/2012 % 5/15/2012 % 6/15/2012 % 7/15/2012 % 8/15/2012 % 9/15/2012 % 10/15/2012 % 11/15/2012 % 11/30/2012 % 12/15/2012 % 12/31/2012 % 1/15/2013 Total United States Treasury Notes (Cost $19,794,301) Total Investments (Cost $21,258,126) (a) (99.47%) Other Net Assets (0.53%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $21,258,126. At February 28, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation - Net unrealized appreciation $ See accompanying notes to financial statements. 12 The United States Treasury Trust Portfolio of Investments (Unaudited) 2/28/2010 Security Description Par Value Rate Maturity Value (Note 1) Commercial Paper (16.01%) Straight-A-Funding CP* $ 4/26/2010 $ Total Commercial Paper (Cost $4,096,853) United States Treasury Bills (82.47%) 0.063%^ 3/18/2010 0.081%^ 3/25/2010 0.103%^ 4/22/2010 0.110%^ 5/20/2010 0.120%^ 5/27/2010 Total United States Treasury Bills (Cost $21,097,877) Total Investments (Cost $25,194,730) (a) (98.48%) Other Net Assets (1.52%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $25,194,730. * Backed by the full faith and credit of the US Government. ^ Zero coupon bond.Interest rate presented is yield to maturity. See accompanying notes to financial statements. 13 S&P 500 Index Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (99.23%) Basic Materials (3.16%) Air Products & Chemicals Inc $ Alcoa Inc Allegheny Technologies Inc Dow Chemical Co/The Eastman Chemical Co Ecolab Inc EI Du Pont de Nemours & Co Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp Plum Creek Timber Co Inc PPG Industries Inc Praxair Inc Sherwin-Williams Co/The Sigma-Aldrich Corp Titanium Metals Corp United States Steel Corp Vulcan Materials Co Weyerhaeuser Co Total Basic Materials Communications (11.01%) Akamai Technologies Inc* Amazon.com Inc* American Tower Corp* AOL Inc* AT&T Inc CBS Corp CenturyTel Inc Ciena Corp* Cisco Systems Inc* Comcast Corp Corning Inc DIRECTV Group Inc/The* eBay Inc* Expedia Inc* Frontier Communications Corp Gannett Co Inc Google Inc* Interpublic Group of Cos Inc* JDS Uniphase Corp* Juniper Networks Inc* McAfee Inc* McGraw-Hill Cos Inc/The Meredith Corp New York Times Co/The News Corp Omnicom Group Inc QUALCOMM Inc Qwest Communications International Inc Scripps Networks Interactive Inc Symantec Corp* Tellabs Inc* Time Warner Cable Inc Time Warner Inc VeriSign Inc* Verizon Communications Inc Viacom Inc* Walt Disney Co/The Windstream Corp $ Yahoo! Inc* Total Communications Consumer, Cyclical (9.27%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc Big Lots Inc* Carnival Corp Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc DR Horton Inc Family Dollar Stores Inc Ford Motor Co* GameStop Corp* Gap Inc/The Genuine Parts Co Goodyear Tire & Rubber Co/The* Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc KB Home Kohl's Corp* Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc/DE Mattel Inc McDonald's Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc Office Depot Inc* O'Reilly Automotive Inc* PACCAR Inc Polo Ralph Lauren Corp Pulte Homes Inc RadioShack Corp Sears Holdings Corp* Southwest Airlines Co Staples Inc Starbucks Corp* Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wyndham Worldwide Corp Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (23.40%) Abbott Laboratories $ Aetna Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc* Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* CIGNA Corp Clorox Co Coca-Cola Co/The Coca-Cola Enterprises Inc Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands Inc* Convergys Corp* Coventry Health Care Inc* CR Bard Inc DaVita Inc* Dean Foods Co* Dr Pepper Snapple Group Inc* Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc/The Express Scripts Inc* Forest Laboratories Inc* Fortune Brands Inc General Mills Inc Genzyme Corp* Gilead Sciences Inc* H&R Block Inc Hershey Co/The HJ Heinz Co Hospira Inc* Humana Inc* Intuitive Surgical Inc* Iron Mountain Inc* JM Smucker Co/The Johnson & Johnson Kellogg Co King Pharmaceuticals Inc* Kraft Foods Inc Kroger Co/The Laboratory Corp of America Holdings* Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Medco Health Solutions Inc* Medtronic Inc Merck & Co Inc/NJ Millipore Corp* Molson Coors Brewing Co See accompanying notes to financial statements. 14 S&P 500 Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Monster Worldwide Inc* $ Moody's Corp Mylan Inc* Patterson Cos Inc* Paychex Inc Pepsi Bottling Group Inc PepsiCo Inc Pfizer Inc Philip Morris International Inc Procter & Gamble Co/The Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co Safeway Inc Sara Lee Corp St Jude Medical Inc* Stryker Corp SUPERVALU Inc Sysco Corp Tenet Healthcare Corp* Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc* Watson Pharmaceuticals Inc* WellPoint Inc* Western Union Co/The Whole Foods Market Inc* Zimmer Holdings Inc* Total Consumer, Non-Cyclical Diversified (0.04%) Leucadia National Corp* Total Diversified Energy (11.53%) Anadarko Petroleum Corp Apache Corp Baker Hughes Inc BJ Services Co Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips Consol Energy Inc Devon Energy Corp Diamond Offshore Drilling Inc El Paso Corp Ensco International PLC EOG Resources Inc EQT Corp Exxon Mobil Corp FMC Technologies Inc* Halliburton Co Hess Corp Marathon Oil Corp Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc* Noble Energy Inc Occidental Petroleum Corp Peabody Energy Corp Questar Corp Range Resources Corp Rowan Cos Inc Schlumberger Ltd Smith International Inc $ Southwestern Energy Co* Spectra Energy Corp Sunoco Inc Tesoro Corp Valero Energy Corp Williams Cos Inc/The XTO Energy Inc Total Energy Financial (13.44%) Aflac Inc Allstate Corp/The American Capital Ltd American Express Co American International Group Inc Ameriprise Financial Inc AON Corp Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp/The BB&T Corp Boston Properties Inc Capital One Financial Corp CB Richard Ellis Group Inc* Charles Schwab Corp/The Chubb Corp Cincinnati Financial Corp Citigroup Inc CME Group Inc Comerica Inc Discover Financial Services E*Trade Financial Corp* Equity Residential Federated Investors Inc Fifth Third Bancorp First Horizon National Corp* Franklin Resources Inc General Growth Properties Inc* Genworth Financial Inc Goldman Sachs Group Inc/The Hartford Financial Services Group Inc HCP Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc IntercontinentalExchange Inc* Invesco Ltd Janus Capital Group Inc JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc Marshall & Ilsley Corp MBIA Inc* MetLife Inc Morgan Stanley Northern Trust Corp $ NYSE Euronext People's United Financial Inc Principal Financial Group Inc Progressive Corp/The* ProLogis Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp* State Street Corp SunTrust Banks Inc T Rowe Price Group Inc Torchmark Corp Travelers Cos Inc/The Unum Group US Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co Zions Bancorporation Total Financial Industrial (10.80%) 3M Co Agilent Technologies Inc* Amphenol Corp Ball Corp Bemis Co Inc Black & Decker Corp Boeing Co/The Caterpillar Inc CH Robinson Worldwide Inc CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eastman Kodak Co Eaton Corp Emerson Electric Co Expeditors International of Washington Inc FedEx Corp Fluor Corp General Dynamics Corp General Electric Co Goodrich Corp Honeywell International Inc Illinois Tool Works Inc ITT Corp Jabil Circuit Inc Jacobs Engineering Group Inc* L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Manitowoc Co Inc/The Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pactiv Corp* Pall Corp Parker Hannifin Corp PerkinElmer Inc See accompanying notes to financial statements. 15 S&P 500 Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Precision Castparts Corp $ Raytheon Co Republic Services Inc Rockwell Automation Inc/DE Rockwell Collins Inc Ryder System Inc Sealed Air Corp Snap-On Inc Stanley Works/The Textron Inc Thermo Fisher Scientific Inc* Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Total Industrial Technology (13.18%) Adobe Systems Inc* Advanced Micro Devices Inc* Altera Corp Analog Devices Inc Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp* CA Inc Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp* Compuware Corp* Dell Inc* Electronic Arts Inc* EMC Corp* Fidelity National Information Services Inc Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc* Kla-Tencor Corp Lexmark International Inc* Linear Technology Corp LSI Corp* MEMC Electronic Materials Inc* Microchip Technology Inc $ Micron Technology Inc* Microsoft Corp National Semiconductor Corp NetApp Inc* Novell Inc* Novellus Systems Inc* Nvidia Corp* Oracle Corp Pitney Bowes Inc QLogic Corp* Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp* Xerox Corp Xilinx Inc Total Technology Utilities (3.40%) AES Corp/The* Allegheny Energy Inc Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Constellation Energy Group Inc Dominion Resources Inc DTE Energy Co Duke Energy Corp Dynegy Inc* Edison International Entergy Corp Exelon Corp FirstEnergy Corp FPL Group Inc Integrys Energy Group Inc Nicor Inc NiSource Inc Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Progress Energy Inc Public Service Enterprise Group Inc Sempra Energy Southern Co TECO Energy Inc $ Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $64,820,072) Short-Term Investments (0.12%) United States Treasury Bills (0.12%) Par Value United States Treasury Bill 06/03/2010 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,962) Total Investments (Cost $64,920,034) (a) (99.35%) Other Net Assets (0.65%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $65,494,150. At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2010, certain United States Treasury Bills with a market value of $ 99,969 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2010: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 9 / March 2010 / Long $ See accompanying notes to financial statements. 16 S&P MidCap Index Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (99.80%) Basic Materials (4.89%) Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Corp Cytec Industries Inc Louisiana-Pacific Corp* Lubrizol Corp Minerals Technologies Inc Olin Corp Potlatch Corp Rayonier Inc Reliance Steel & Aluminum Co RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Terra Industries Inc Valspar Corp Total Basic Materials Communications (4.38%) 3Com Corp* ADTRAN Inc Cincinnati Bell Inc* CommScope Inc* Digital River Inc* Equinix Inc* F5 Networks Inc* Factset Research Systems Inc Harte-Hanks Inc John Wiley & Sons Inc Lamar Advertising Co* NetFlix Inc* NeuStar Inc* Plantronics Inc Polycom Inc* RF Micro Devices Inc* Scholastic Corp Syniverse Holdings Inc* Telephone & Data Systems Inc ValueClick Inc* Total Communications Consumer, Cyclical (14.31%) 99 Cents Only Stores* Advance Auto Parts Inc Aeropostale Inc* AirTran Holdings Inc* Alaska Air Group Inc* American Eagle Outfitters Inc Barnes & Noble Inc Bob Evans Farms Inc BorgWarner Inc Boyd Gaming Corp* Brinker International Inc CarMax Inc* Cheesecake Factory Inc/The* Chico's FAS Inc* Chipotle Mexican Grill Inc* Collective Brands Inc* Copart Inc* Dick's Sporting Goods Inc* Dollar Tree Inc* DreamWorks Animation SKG Inc* Foot Locker Inc Fossil Inc* $ Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp Ingram Micro Inc* International Speedway Corp J Crew Group Inc* JetBlue Airways Corp* Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc Mohawk Industries Inc* MSC Industrial Direct Co NVR Inc* Oshkosh Corp Owens & Minor Inc Panera Bread Co* PetSmart Inc Phillips-Van Heusen Corp Regis Corp Ross Stores Inc Rovi Corp* Ryland Group Inc Saks Inc* Scientific Games Corp* Tech Data Corp* Thor Industries Inc Timberland Co/The* Toll Brothers Inc* Under Armour Inc* Urban Outfitters Inc* Warnaco Group Inc/The* Wendy's/Arby's Group Inc Williams-Sonoma Inc WMS Industries Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (21.38%) Aaron's Inc Affymetrix Inc* Alberto-Culver Co Alliance Data Systems Corp* American Greetings Corp Beckman Coulter Inc Bio-Rad Laboratories Inc* Brink's Home Security Holdings Inc* Career Education Corp* Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc* Corinthian Colleges Inc* Corn Products International Inc Corporate Executive Board Co/The Corrections Corp of America* Covance Inc* Edwards Lifesciences Corp* Endo Pharmaceuticals Holdings Inc* Flowers Foods Inc FTI Consulting Inc* Gartner Inc* Gen-Probe Inc* Global Payments Inc $ Hansen Natural Corp* Health Management Associates Inc* Health Net Inc* Henry Schein Inc* Hewitt Associates Inc* Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* Immucor Inc* ITT Educational Services Inc* Kindred Healthcare Inc* Kinetic Concepts Inc* Korn/Ferry International* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Lincare Holdings Inc* Manpower Inc Masimo Corp* Medicis Pharmaceutical Corp Navigant Consulting Inc* NBTY Inc* Omnicare Inc OSI Pharmaceuticals Inc* PepsiAmericas Inc Perrigo Co Pharmaceutical Product Development Inc Psychiatric Solutions Inc* Ralcorp Holdings Inc* Rent-A-Center Inc* ResMed Inc* Rollins Inc Ruddick Corp SAIC Inc* Scotts Miracle-Gro Co/The Service Corp International Smithfield Foods Inc* Sotheby's STERIS Corp Strayer Education Inc Techne Corp Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Therapeutics Corp* Universal Corp Universal Health Services Inc Valeant Pharmaceuticals International* VCA Antech Inc* Vertex Pharmaceuticals Inc* WellCare Health Plans Inc* Total Consumer, Non-Cyclical Energy (6.86%) Arch Coal Inc Bill Barrett Corp* Cimarex Energy Co Comstock Resources Inc* Encore Acquisition Co* Exterran Holdings Inc* Helix Energy Solutions Group Inc* Helmerich & Payne Inc See accompanying notes to financial statements. 17 S&P MidCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Mariner Energy Inc* $ National Fuel Gas Co Newfield Exploration Co* Oceaneering International Inc* Oneok Inc Patriot Coal Corp* Patterson-UTI Energy Inc Plains Exploration & Production Co* Pride International Inc* Quicksilver Resources Inc* Superior Energy Services Inc* Unit Corp* Total Energy Financial (17.47%) Affiliated Managers Group Inc* Alexandria Real Estate Equities Inc AMB Property Corp American Financial Group Inc AmeriCredit Corp* Apollo Investment Corp Arthur J Gallagher & Co Astoria Financial Corp Bancorpsouth Inc Bank of Hawaii Corp BRE Properties Inc Brown & Brown Inc Camden Property Trust City National Corp Commerce Bancshares Inc Corporate Office Properties Trust Cullen/Frost Bankers Inc Duke Realty Corp Eaton Vance Corp Equity One Inc Essex Property Trust Inc Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Hanover Insurance Group Inc/The HCC Insurance Holdings Inc Highwoods Properties Inc Horace Mann Educators Corp Hospitality Properties Trust International Bancshares Corp Jefferies Group Inc* Jones Lang LaSalle Inc Liberty Property Trust Macerich Co/The Mack-Cali Realty Corp Mercury General Corp Nationwide Health Properties Inc New York Community Bancorp Inc NewAlliance Bancshares Inc Old Republic International Corp Omega Healthcare Investors Inc PacWest Bancorp $ Protective Life Corp Raymond James Financial Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* TCF Financial Corp Trustmark Corp UDR Inc Unitrin Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial Industrial (17.14%) Aecom Technology Corp* AGCO Corp* Alexander & Baldwin Inc Alliant Techsystems Inc* AMETEK Inc Aptargroup Inc Arrow Electronics Inc* Avnet Inc* BE Aerospace Inc* Brink's Co/The Bucyrus International Inc Carlisle Cos Inc Clean Harbors Inc* Commercial Metals Co Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc* GATX Corp Gentex Corp Graco Inc Granite Construction Inc Greif Inc Harsco Corp Hubbell Inc IDEX Corp Itron Inc* JB Hunt Transport Services Inc Joy Global Inc Kansas City Southern* KBR Inc Kennametal Inc Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Martin Marietta Materials Inc Matthews International Corp Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Overseas Shipholding Group Inc Packaging Corp of America $ Pentair Inc Shaw Group Inc/The* Sonoco Products Co SPX Corp Teleflex Inc Temple-Inland Inc Terex Corp* Thomas & Betts Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc Valmont Industries Inc Varian Inc* Vishay Intertechnology Inc* Wabtec Corp Waste Connections Inc* Werner Enterprises Inc Woodward Governor Co Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (7.54%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Cerner Corp* Cree Inc* Diebold Inc DST Systems Inc* Fair Isaac Corp Fairchild Semiconductor International Inc* Integrated Device Technology Inc* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lam Research Corp* Mantech International Corp* Mentor Graphics Corp* MICROS Systems Inc* NCR Corp* Palm Inc* Parametric Technology Corp* Quest Software Inc* SEI Investments Co Semtech Corp* Silicon Laboratories Inc* SRA International Inc* Sybase Inc* Synopsys Inc* Total Technology Utilities (5.83%) AGL Resources Inc Alliant Energy Corp Aqua America Inc Black Hills Corp Cleco Corp See accompanying notes to financial statements. 18 S&P MidCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) DPL Inc $ Energen Corp Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc NSTAR NV Energy Inc OGE Energy Corp PNM Resources Inc Southern Union Co UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $103,502,935) Short-Term Investments (0.08%) United States Treasury Bills (0.08%) Par Value United States Treasury Bill 06/03/2010 (b) $ $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,962) Total Investments (Cost $103,602,897) (a) (99.88%) Other Net Assets (0.12%) Net Assets (100.00%) $ *Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $103,692,239. At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2010, certain United States Treasury Bills with a market value of $99,969 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2010: Contracts - $100 times premium / delivery month / commitment S&P MidCap 400 E-mini Unrealized Appreciation 3 / March 2010 / Long $ S&P SmallCap Index Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (95.06%) Basic Materials (2.77%) A. Schulman Inc $ AMCOL International Corp American Vanguard Corp Arch Chemicals Inc Balchem Corp Brush Engineered Materials Inc* Buckeye Technologies Inc* Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp HB Fuller Co Neenah Paper Inc NewMarket Corp Olympic Steel Inc OM Group Inc* Penford Corp PolyOne Corp* Quaker Chemical Corp RTI International Metals Inc* Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.63%) Adaptec Inc* Anixter International Inc* Applied Signal Technology Inc Arris Group Inc* Black Box Corp Blue Coat Systems Inc* Blue Nile Inc* Cbeyond Inc* comScore Inc* Comtech Telecommunications Corp* $ Cybersource Corp* DealerTrack Holdings Inc* EMS Technologies Inc* eResearchTechnology Inc* EW Scripps Co* Fairpoint Communications Inc* General Communication Inc* Harmonic Inc* Infospace Inc* inVentiv Health Inc* Iowa Telecommunications Services Inc j2 Global Communications Inc* Knot Inc/The* Netgear Inc* Network Equipment Technologies Inc* Neutral Tandem Inc* Novatel Wireless Inc* NutriSystem Inc PC-Tel Inc* Perficient Inc* Stamps.com Inc* Symmetricom Inc* Tekelec* Tollgrade Communications Inc* United Online Inc USA Mobility Inc Viasat Inc* Websense Inc* Total Communications Consumer, Cyclical (15.75%) Arctic Cat Inc ATC Technology Corp* Audiovox Corp* $ Big 5 Sporting Goods Corp BJ's Restaurants Inc* Brightpoint Inc* Brown Shoe Co Inc Brunswick Corp Buckle Inc/The Buffalo Wild Wings Inc* Cabela's Inc* California Pizza Kitchen Inc* Carter's Inc* Casey's General Stores Inc Cash America International Inc Cato Corp/The CEC Entertainment Inc* Childrens Place Retail Stores Inc/The* Christopher & Banks Corp CKE Restaurants Inc Cracker Barrel Old Country Store Inc CROCS Inc* Deckers Outdoor Corp* DineEquity Inc Dress Barn Inc* DTS Inc* Ethan Allen Interiors Inc Ezcorp Inc* Finish Line Inc/The First Cash Financial Services Inc* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc Gymboree Corp* Haverty Furniture Cos Inc* Hibbett Sports Inc* HOT Topic Inc* HSN Inc* See accompanying notes to financial statements. 19 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Iconix Brand Group Inc* $ Insight Enterprises Inc* Interface Inc Interval Leisure Group Inc* Jack in the Box Inc* Jakks Pacific Inc* Jo-Ann Stores Inc* JOS A Bank Clothiers Inc* K-Swiss Inc Landry's Restaurants Inc* La-Z-Boy Inc Lithia Motors Inc Liz Claiborne Inc M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Men's Wearhouse Inc/The Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Inc* MWI Veterinary Supply Inc* National Presto Industries Inc Nautilus Inc* O'Charleys Inc OfficeMax Inc Oxford Industries Inc Papa John's International Inc* PEP Boys-Manny Moe & Jack Perry Ellis International Inc* PetMed Express Inc PF Chang's China Bistro Inc* Pinnacle Entertainment Inc* Polaris Industries Inc Pool Corp Quiksilver Inc* RC2 Corp* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* Ruth's Hospitality Group Inc* Scansource Inc* School Specialty Inc* Shuffle Master Inc* Skechers U.S.A. Inc* Skyline Corp Skywest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp* Steak N Shake Co/The* 63 Stein Mart Inc* Superior Industries International Inc Texas Roadhouse Inc* Toro Co Tractor Supply Co* True Religion Apparel Inc* Tuesday Morning Corp* Unifirst Corp/MA United Stationers Inc* Universal Electronics Inc* Volcom Inc* Watsco Inc Winnebago Industries Wolverine World Wide Inc $ World Fuel Services Corp Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (18.97%) Abaxis Inc* ABM Industries Inc Administaff Inc Air Methods Corp* Align Technology Inc* Alliance One International Inc* Almost Family Inc* Amedisys Inc* American Medical Systems Holdings Inc* American Public Education Inc* AMERIGROUP Corp* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc/The Arbitron Inc Arqule Inc* Bio-Reference Labs Inc* Boston Beer Co Inc* Bowne & Co Inc Cal-Maine Foods Inc Cambrex Corp* Capella Education Co* Catalyst Health Solutions Inc* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp Coinstar Inc* Conmed Corp* Consolidated Graphics Inc* Cooper Cos Inc/The Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc* Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Enzo Biochem Inc* Exponent Inc* Forrester Research Inc* Genoptix Inc* Gentiva Health Services Inc* Geo Group Inc/The* Great Atlantic & Pacific Tea Co* Greatbatch Inc* Green Mountain Coffee Roasters Inc* Haemonetics Corp* Hain Celestial Group Inc/The* Hanger Orthopedic Group Inc* Healthcare Services Group Inc Healthspring Inc* Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* $ Hillenbrand Inc HMS Holdings Corp* ICU Medical Inc* Integra LifeSciences Holdings Corp* Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kendle International Inc* Kensey Nash Corp* Kid Brands Inc* Lance Inc Landauer Inc LCA-Vision Inc* LHC Group Inc* Live Nation Inc* Magellan Health Services Inc* Mannatech Inc Martek Biosciences Corp MAXIMUS Inc Medcath Corp* Mednax Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Midas Inc* Molina Healthcare Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Neogen Corp* Odyssey HealthCare Inc* On Assignment Inc* Osteotech Inc* Palomar Medical Technologies Inc* Par Pharmaceutical Cos Inc* Parexel International Corp* Peet's Coffee & Tea Inc* PharMerica Corp* Pre-Paid Legal Services Inc* PSS World Medical Inc* Regeneron Pharmaceuticals Inc* RehabCare Group Inc* Res-Care Inc* Rewards Network Inc* Salix Pharmaceuticals Ltd* Sanderson Farms Inc Savient Pharmaceuticals Inc* Spherion Corp* Spartan Stores Inc Standard Register Co/The StarTek Inc* SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* Theragenics Corp* TreeHouse Foods Inc* TrueBlue Inc* United Natural Foods Inc* Universal Technical Institute Inc* Viad Corp Viropharma Inc* Volt Information Sciences Inc* WD-40 Co West Pharmaceutical Services Inc See accompanying notes to financial statements. 20 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Wright Express Corp* $ Zoll Medical Corp* Total Consumer, Non-Cyclical Energy (4.88%) Atwood Oceanics Inc* Basic Energy Services Inc* Cameron International Corp* CARBO Ceramics Inc Dril-Quip Inc* Gulf Island Fabrication Inc Headwaters Inc* Holly Corp Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* Oil States International Inc* Penn Virginia Corp Petroleum Development Corp* Petroquest Energy Inc* Pioneer Drilling Co* SEACOR Holdings Inc* Seahawk Drilling Inc* St Mary Land & Exploration Co Stone Energy Corp* Superior Well Services Inc* Swift Energy Co* Tetra Technologies Inc* Total Energy Financial (17.12%) Acadia Realty Trust American Physicians Capital Inc AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc BioMed Realty Trust Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Cedar Shopping Centers Inc Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Delphi Financial Group Inc DiamondRock Hospitality Co Dime Community Bancshares East West Bancorp Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Entertainment Properties Trust Extra Space Storage Inc First Bancorp First Commonwealth Financial Corp First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc Forestar Group Inc* Franklin Street Properties Corp Glacier Bancorp Inc Greenhill & Co Inc Hancock Holding Co $ Hanmi Financial Corp* Healthcare Realty Trust Inc Home Bancshares Inc Home Properties Inc Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaBranche & Co Inc* LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc Nara Bancorp Inc National Financial Partners Corp National Penn Bancshares Inc National Retail Properties Inc Navigators Group Inc* NBT Bancorp Inc Old National Bancorp optionsXpress Holdings Inc Parkway Properties Inc Pennsylvania Real Estate Investment Trust People's United Financial Inc Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp* Prosperity Bancshares Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Safety Insurance Group Inc Selective Insurance Group Senior Housing Properties Trust Signature Bank* Simmons First National Corp South Financial Group Inc/The Sovran Self Storage Inc Sterling Bancorp Sterling Bancshares Inc Sterling Financial Corp Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc SWS Group Inc Tanger Factory Outlet Centers Tompkins Financial Corp Tower Group Inc TradeStation Group Inc* Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc $ United Community Banks Inc* United Fire & Casualty Co Urstadt Biddle Properties Inc Whitney Holding Corp/LA Wilshire Bancorp Inc Wintrust Financial Corp World Acceptance Corp* Zenith National Insurance Corp Total Financial Industrial (17.98%) AAON Inc AAR Corp* Actuant Corp Acuity Brands Inc Advanced Energy Industries Inc* Aerovironment Inc* Albany International Corp AM Castle & Co American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc* AZZ Inc* Badger Meter Inc Baldor Electric Co Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc* C&D Technologies Inc* Calgon Carbon Corp* Cascade Corp Ceradyne Inc* Checkpoint Systems Inc* CIRCOR International Inc CLARCOR Inc Cognex Corp Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Dionex Corp* Drew Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc* EMCOR Group Inc* Encore Wire Corp EnPro Industries Inc* ESCO Technologies Inc* Esterline Technologies Corp* FARO Technologies Inc* FEI Co* See accompanying notes to financial statements. 21 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2010 Company Shares Value (Note 1) Forward Air Corp $ Gardner Denver Inc* GenCorp Inc* Gerber Scientific Inc* Gibraltar Industries Inc Griffon Corp* Heartland Express Inc HUB Group Inc* II-VI Inc* Insituform Technologies Inc* Intermec Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Kaydon Corp Keithley Instruments Inc Knight Transportation Inc Lawson Products Inc Lindsay Corp Littelfuse Inc* LoJack Corp* Lydall Inc* Magnetek Inc* Methode Electronics Inc Moog Inc* Movado Group Inc Mueller Industries Inc Myers Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Orbital Sciences Corp* Park Electrochemical Corp Plexus Corp* Quanex Building Products Corp Regal-Beloit Corp Robbins & Myers Inc Rock-Tenn Co Rogers Corp* Simpson Manufacturing Co Inc Sonic Solutions Inc* Standex International Corp Stanley Inc* Sturm Ruger & Co Inc Technitrol Inc Teledyne Technologies Inc* Tetra Tech Inc* Texas Industries Inc Tredegar Corp Triumph Group Inc TTM Technologies Inc* Universal Forest Products Inc Vicor Corp* Watts Water Technologies Inc Total Industrial Technology (9.61%) Actel Corp* Agilysys Inc ATMI Inc* Avid Technology Inc* Blackbaud Inc Brooks Automation Inc* Cabot Microelectronics Corp* CACI International Inc* Ciber Inc* Cohu Inc $ CommVault Systems Inc* Compellent Technologies Inc* Computer Programs & Systems Inc Concur Technologies Inc* CSG Systems International Inc* Cypress Semiconductor Corp* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc* Eclipsys Corp* Epicor Software Corp* EPIQ Systems Inc* Exar Corp* Hittite Microwave Corp* Hutchinson Technology Inc* Integral Systems Inc* JDA Software Group Inc* Kopin Corp* Kulicke & Soffa Industries Inc* Manhattan Associates Inc* Mercury Computer Systems Inc* Micrel Inc Microsemi Corp* MKS Instruments Inc* MTS Systems Corp Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Phase Forward Inc* Phoenix Technologies Ltd* Progress Software Corp* Quality Systems Inc Radiant Systems Inc* Radisys Corp* Rudolph Technologies Inc* Sigma Designs Inc* Skyworks Solutions Inc* Smith Micro Software Inc* Standard Microsystems Corp* Stratasys Inc* Supertex Inc* SYKES Enterprises Inc* Synaptics Inc* SYNNEX Corp* Take-Two Interactive Software Inc Taleo Corp* THQ Inc* TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Varian Semiconductor Equipment Associates Inc* Veeco Instruments Inc* Total Technology Utilities (3.35%) Allete Inc American States Water Co Avista Corp Central Vermont Public Service Corp CH Energy Group Inc El Paso Electric Co* $ Laclede Group Inc/The New Jersey Resources Corp Northwest Natural Gas Co Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp Unisource Energy Corp Total Utilities Total Common Stock (Cost $25,675,096) Short-Term Investments (0.76%) United States Treasury Bills (0.76%) Par Value United States Treasury Bill 04/15/2010 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,976) Total Investments (Cost $25,875,072) (a) (95.82%) Other Net Assets (4.18%) Net Assets (100.00%) $ *Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $25,875,072.At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) (b) At February 28, 2010, certain United States Treasury Bills with a market value of $199,976 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2010: Contracts - $100 times premium / delivery month / commitment Russell 2000 Mini Unrealized Appreciation 19 / March 2010 / Long $ See accompanying notes to financial statements. 22 Equity Income Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (93.86%) Basic Materials (3.13%) Chemicals (2.14%) Praxair Inc $ Sherwin-Williams Co/The Iron / Steel (0.99%) United States Steel Corp Total Basic Materials Communications (4.59%) Media (2.12%) McGraw-Hill Cos Inc/The Telecommunications (2.47%) AT&T Inc Total Communications Consumer, Cyclical (17.22%) Auto Manufacturers (2.62%) Ford Motor Co* Retail (14.60%) Chipotle Mexican Grill Inc* McDonald's Corp Ross Stores Inc Starbucks Corp* Target Corp TJX Cos Inc Total Consumer, Cyclical Consumer, Non-Cyclical (29.43%) Agriculture (5.34%) Altria Group Inc Philip Morris International Inc Reynolds American Inc Beverages (3.59%) Coca-Cola Co/The Commercial Services (3.25%) Lender Processing Services Inc Moody's Corp Western Union Co/The Cosmetics / Personal Care (1.15%) Procter & Gamble Co/The Food (2.49%) Kraft Foods Inc Safeway Inc Sara Lee Corp Healthcare - Products (3.42%) Baxter International Inc Healthcare - Services (6.79%) Aetna Inc Healthsouth Corp* WellPoint Inc* Household Products / Wares (0.44%) Fortune Brands Inc $ Pharmaceuticals (2.96%) AmerisourceBergen Corp Pfizer Inc Total Consumer, Non-Cyclical Energy (9.14%) Oil & Gas (8.51%) Apache Corp Chevron Corp ConocoPhillips Devon Energy Corp ENSCO International Inc Exxon Mobil Corp Valero Energy Corp Oil & Gas Services (0.63%) Baker Hughes Inc Total Energy Financial (12.10%) Banks (4.78%) JPMorgan Chase & Co US Bancorp Wells Fargo & Co Diversified Financial Services (3.81%) Franklin Resources Inc Morgan Stanley Insurance (3.51%) Arthur J Gallagher & Co MetLife Inc StanCorp Financial Group Inc Total Financial Industrial (7.81%) Machinery - Construction & Mining (4.63%) Caterpillar Inc Metal Fabricate / Hardware (0.77%) Worthington Industries Inc Miscellaneous Manufacturing (1.85%) 3M Co ITT Corp Transportation (0.56%) Tidewater Inc Total Industrial Technology (6.64%) Computers (2.45%) Dell Inc* Hewlett-Packard Co Semiconductors (1.72%) Intel Corp $ Software (2.47%) Microsoft Corp Total Technology Utilities (3.80%) Electric (3.80%) Consolidated Edison Inc Duke Energy Corp Entergy Corp Exelon Corp Total Utilities Total Common Stock (Cost $16,825,605) Short-Term Investments (0.94%) United States Treasury Bills (0.94%) Par Value United States Treasury Bill 04/15/2010 (b) $ Total United States Treasury Bills Total Short-Term Investments(Cost $199,976) Total Investments (Cost $17,025,581) (a) (94.80%) Other Net Assets (5.20%) Net Assets (100.00%) $ *Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $17,025,581.At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2010, certain United States Treasury Bills with a market value of $199,976 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2010: Contracts - $100 times premium / delivery month / commitment S&P MidCap 400 E-mini Unrealized Appreciation 10 / March 2010 / Long $ See accompanying notes to financial statements. 23 European Growth & Income Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (96.21%) Basic Materials (9.76%) Chemicals (2.39%) BASF SE ADR $ Bayer AG ADR Iron / Steel (1.14%) ArcelorMittal ADR Mining (6.23%) Anglo American PLC ADR* BHP Billiton Ltd ADR Rio Tinto PLC ADR Total Basic Materials Communications (12.95%) Telecommunications (12.95%) Deutsche Telekom AG ADR France Telecom SA ADR Nokia OYJ ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.29%) Auto Manufacturers (1.29%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (26.22%) Agriculture (2.24%) British American Tobacco PLC ADR Beverages (1.43%) Diageo PLC ADR Food (6.54%) Nestle SA ADR Unilever NV ADR Pharmaceuticals (16.01%) AstraZeneca PLC ADR GlaxoSmithKline PLC ADR Novartis AG ADR Roche Holding AG ADR Sanofi-Aventis SA ADR Total Consumer, Non-Cyclical $ Energy (14.24%) Oil & Gas (14.24%) BP PLC ADR ENI SpA ADR Royal Dutch Shell A PLC ADR Total SA ADR Total Energy Financial (22.70%) Banks (17.80%) Banco Bilbao Vizcaya Argentaria SA ADR Banco Santander SA ADR Barclays PLC ADR* BNP Paribas ADR Deutsche Bank AG HSBC Holdings PLC ADR Intesa Sanpaolo SpA ADR* Societe Generale ADR UBS AG* Diversified Financial Services (1.45%) Credit Suisse Group AG ADR Insurance (3.45%) Allianz SE ADR AXA SA ADR ING Groep NV ADR* Total Financial Industrial (4.64%) Electronics (0.99%) Koninklijke Philips Electronics NV ADR Engineering & Construction (1.41%) ABB Ltd ADR* Miscellaneous Manufacturing (2.24%) Siemens AG ADR Total Industrial Technology (1.31%) Software (1.31%) SAP AG ADR Total Technology Utilities (3.10%) Electric (1.99%) E.ON AG ADR $ Gas (1.11%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,649,190) Short-Term Investments (1.61%) United States Treasury Bills (1.61%) Par Value United States Treasury Bill 04/15/2010 $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,976) Total Investments (Cost $12,849,166) (a) (97.82%) Other Net Assets (2.18%) Net Assets (100.00%) $ *Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $12,849,726. At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) See accompanying notes to financial statements. 24 Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) 2/28/2010 Company Shares Value (Note 1) Common Stock (86.52%) Basic Materials (0.52%) Sigma-Aldrich Corp $ Steel Dynamics Inc Total Basic Materials Communications (22.23%) Akamai Technologies Inc* Amazon.com Inc* Baidu Inc* Cisco Systems Inc* Comcast Corp DIRECTV* DISH Network Corp* eBay Inc* Expedia Inc* Google Inc* IAC/InterActiveCorp* Juniper Networks Inc* Liberty Global Inc* Liberty Media Corp - Interactive* Millicom International Cellular SA* News Corp NII Holdings Inc* QUALCOMM Inc Symantec Corp* VeriSign Inc* Yahoo! Inc* Total Communications Consumer, Cyclical (7.00%) Bed Bath & Beyond Inc* Cintas Corp Costco Wholesale Corp Fastenal Co O'Reilly Automotive Inc* PACCAR Inc Ross Stores Inc Ryanair Holdings PLC ADR* Sears Holdings Corp* Staples Inc Starbucks Corp* Urban Outfitters Inc* Wynn Resorts Ltd* Total Consumer, Cyclical Consumer, Non-Cyclical (16.02%) Amgen Inc* Apollo Group Inc* Automatic Data Processing Inc Biogen Idec Inc* Celgene Corp* Cephalon Inc* DENTSPLY International Inc Express Scripts Inc* Genzyme Corp* Gilead Sciences Inc* Hansen Natural Corp* $ Henry Schein Inc* Hologic Inc* Illumina Inc* Intuitive Surgical Inc* Life Technologies Corp* Patterson Cos Inc* Paychex Inc Pharmaceutical Product Development Inc Teva Pharmaceutical Industries Ltd ADR Vertex Pharmaceuticals Inc* Warner Chilcott PLC* Total Consumer, Non-Cyclical Energy (0.40%) First Solar Inc* Total Energy Industrial (2.86%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Flextronics International Ltd* FLIR Systems Inc* Foster Wheeler AG* Garmin Ltd JB Hunt Transport Services Inc Joy Global Inc Stericycle Inc* Total Industrial Technology (37.49%) Activision Blizzard Inc* Adobe Systems Inc* Altera Corp Apple Inc* Applied Materials Inc Autodesk Inc* Broadcom Corp* CA Inc Check Point Software Technologies* Citrix Systems Inc* Cognizant Technology Solutions Corp* Dell Inc* Electronic Arts Inc* Fiserv Inc* Infosys Technologies Ltd ADR Intel Corp Intuit Inc* Kla-Tencor Corp Lam Research Corp* Linear Technology Corp Logitech International SA* Marvell Technology Group Ltd* Maxim Integrated Products Inc Microchip Technology Inc $ Microsoft Corp NetApp Inc* Nvidia Corp* Oracle Corp Research In Motion Ltd* Seagate Technology Xilinx Inc Total Technology Total Common Stock (Cost $13,930,960) Short-Term Investments (1.93%) United States Treasury Bills (1.93%) Par Value United States Treasury Bill 04/15/2010 (b) $ United States Treasury Bill 07/15/2010 (b) Total United States Treasury Bills Total Short-Term Investments (Cost $399,874) Total Investments (Cost $14,330,834) (a) (88.45%) Other Net Assets (11.55%) Net Assets (100.00%) $ *Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $14,332,069. At February 28, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2010, certain United States Treasury Bills with a market value of $299,921 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2010: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-mini Unrealized
